PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ceccon De Azevedo et al.
Application No. 15/323,343
Filed: 30 Dec 2016
For: A SHARED ACTUATION SYSTEM

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition pursuant to 37 CFR 1.137(a), filed January 8, 2021, to revive the above-identified application in response to the Decision on Petition mailed on November 9, 2020 which dismissed the initial petition under 37 CFR 1.137(a), filed September 17, 2020.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The above-identified application became abandoned for the reasons set forth in the notice of abandonment mailed July 17, 2020.  Additionally, the initial petition under 37 CFR 1.137(a), filed September 17, 2020, was dismissed because the amendment submitted with the petition did not prima facie place the application in condition for allowance and therefore did not constitute a reply.
The inventor’s oath or declaration filed on September 17, 2020 together with the Request for Continued Examination (RCE) and RCE fee of $2000 filed on January 8, 2021 serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted. The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged. The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4). As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met. The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.1 
For at least the reasons noted above, the petition pursuant to 37 CFR 1.137 is granted.

The application is being forwarded to the Technology Center for entry of the Request for Continued Examination filed January 8, 2021 and further proceedings in accordance with this decision.

Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.

/JASON C OLSON/Petitions Examiner, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 See 37 CFR 1.137(d).